Exhibit 10.09

 

FEDERAL HOME LOAN BANK OF NEW YORK

 

SEVERANCE PAY PLAN

 

AS AMENDED AND RESTATED EFFECTIVE December 17, 2015

 


 

TABLE OF CONTENTS

 

 

ARTICLE

 

PAGE

 

 

 

 

I

DEFINITIONS

 

1

 

 

 

 

II

ESTABLISHMENT OF THE PLAN

 

4

 

 

 

 

III

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

5

 

 

 

 

IV

GENERAL PROVISIONS

 

10

 

 

 

 

V

MISCELLANEOUS

 

12

 

 

 

 

VI

AMENDMENTS AND PLAN TERMINATION

 

13

 


 

ARTICLE I

 

DEFINITIONS

 

1.01                        “Bank” means the Federal Home Loan Bank of New York
and its successors.

 

1.02                        “Change in Control” or “CIC” means a ‘Change in
Control’ as that term is defined in the Employee Change of Control Agreement
executed between the Bank and the Bank’s Chief Executive Officer, as may be
amended from time to time.

 

1.03                        “Code” means and refers to the Internal Revenue Code
of 1986, as amended.

 

1.04                        “Date of Employment” means and refers to the most
recent date on which an individual began employment by the Bank as an Employee.

 

1.05                        “Effective Date” means December 19, 2015.

 

1.06                        “Employee” means and refers to any individual who is
a regular employee of the Bank who works twenty (20) hours a week or more and
excludes interns and other individuals employed by the Bank whose employment is
intended not to exceed one thousand (1,000) hours in any twelve (12) month
period.

 

1.07                        “Employment” means and refers to the legal
relationship of employment between an Employee and the Bank.

 

1.08                        “Exempt Employee” means and refers to an Employee
who is exempt from the overtime pay provisions of the Fair Labor Standards Act
of 1938, as amended.

 

1.09                        “Non-Exempt Employee” means and refers to an
Employee who is subject to the overtime pay provisions of the Fair Labor
Standards Act of 1938, as amended.

 

1.10                        “Officer” means and refers to an officer of the Bank
who has been designated as such by the Board of Directors of the Bank.

 

1.11                        “Outplacement Services” means and refers to internal
and/or external professional assistance provided to Employees following their
Termination of Employment with the Bank with respect to their search for new
employment.

 

1.12                        “Periods of Service” means and refers to the number
of six (6) month periods, in the aggregate, for which an Employee is employed by
the Bank, commencing with the Date of Employment of the Employee and ending with
the date of Termination of the Employee’s Employment with the Bank, both dates
inclusive, excluding any period of Employment which Terminated under
circumstances under which the Employee was not eligible for Severance Benefits
under this Plan.

 

1


 

1.13                        “Plan” means this Federal Home Loan Bank of New York
Severance Pay Plan, as amended from time to time hereafter.

 

1.14                        “Plan Administrator” means and refers to the
Director of Human Resources of the Bank.

 

1.15                        “Reduction in Force” or “RIF” means and refers to a
systematic series of Terminations of Employment of Employees by the Bank
intended to lead to a permanent reduction in staffing.

 

1.16                        “Release” means and refers to the elimination of a
position with the Bank as part of a RIF, reorganization, or other management
action, where no other Employment with the Bank is offered to an Employee and
the Employment of the affected Employee is involuntarily Terminated.

 

1.17                        “Resignation,” “Resign,” and “Resigned” mean and
refer to a Termination of Employment with the Bank initiated by an Employee,
other than a resignation requested by the Bank.

 

1.18                        “Severance Benefits” means and refers to:

 

(A) in all cases, the amount payable under this Plan to an Employee qualifying
for Severance Benefits, determined pursuant to the provisions of Section 3.04
and computed with respect to and based upon the weekly base salary rate of the
Employee immediately preceding the date on which such Severance Benefits
commence pursuant to Article III of this Plan; and

 

(B) solely in the event of a CIC, and notwithstanding the calculation provisions
contained in  Sections 3.04 and 3.05, (i) a lump sum payment for outplacement
services as set forth in Section 3.08, plus (ii) a lump sum payment equal to the
full “target” payout estimate from the prior year’s Bank Incentive Compensation
Plan (“ICP”) if the Employee was participating in such ICP, it being understood
that: (a) such payment will not be measured based on actual performance results,
unless the Employee’s actual performance result was below target, in which case
the Employee’s actual ICP payment will be taken into account; (b) if the
Employee did not participate in the prior year’s ICP, the Employee will not
receive any payment under this subsection; and (c) if the Employee was employed
during a portion of the calendar year, the amount to be calculated (the target
or the lesser amount) shall be annualized. (Any payments that may be otherwise
earned and deferred under the ICP, or any other incentive or non-qualified
savings plan that may be established by the Bank in the future, are outside the
scope of this Plan and will be paid in accordance with the terms of such plans.)

 

1.19                        “Termination of Employment” and “Terminated,” when
used with reference to and in conjunction with Employment, have the meaning set
forth in Section 3.11 and, in all events, is considered a “separation from
service” within the meaning of Treas. Reg. § 1.409A-1(h).

 

1.20                        “Termination for Cause” means and refers to the
Termination by the Bank of the employment of an Employee for (i) the commission
of an illegal or unethical act, (ii) a violation of established Bank policy or
practice, or (iii) the failure of the Employee to perform the duties

 

2


 

of his or her position in a satisfactory manner, in each case as determined by
the Plan Administrator in his sole and exclusive discretion.

 

1.21                        “Year” means and refers to the taxable year of an
Employee as such term is used in and for purposes of the Code.

 

3


 

ARTICLE II

 

ESTABLISHMENT OF THE PLAN

 

2.01                        Establishment of the Plan.  The Bank has established
the Federal Home Loan Bank of New York Severance Pay Plan to set forth the terms
and provisions under which Severance Benefits will be granted to Employees whose
Employment with the Bank is Terminated under certain specified circumstances.

 

2.02                        Replacement of Prior Policies.  This Plan supersedes
and replaces any Bank policies relating to the subject matter of this Plan that
may have been in effect prior to the Effective Date (including, for the
avoidance of doubt, any predecessor plan).

 

4


 

ARTICLE III

 

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

3.01                        Participation.  Participation in this Plan shall be
extended to all Employees of the Bank.

 

3.02                        Eligibility for Severance Benefits.  An Employee who
shall have completed at least two (2) Periods of Service shall be eligible for
Severance Benefits under this Plan upon the Termination of the Employee’s
Employment with the Bank under any of the following circumstances:

 

(a)                                 The Employee’s position has been eliminated;

 

(b)                                 The employment of the Employee has been
terminated as part of a RIF;

 

(c)                                  The Employee’s employment has been
terminated as a result of a CIC and the Employee has not been offered an
equivalent job with the resulting entity;

 

(d)                                 The Employee has been determined by the Plan
Administrator, in the sole and exclusive discretion of the Plan Administrator,
to be unable to perform in a satisfactory manner the duties of the position in
which the Employee is then employed, where such inability to perform has been
determined by the Plan Administrator, in his sole and exclusive discretion, to
not warrant a Termination for Cause, as defined in Section 1.19; or

 

(e)                                  The Employee has Resigned from his or her
Employment with the Bank either (i) following a reduction in salary grade,
level, or rank,  or a significant reduction of duties and responsibilities, as
determined by the Plan Administrator in his sole and exclusive discretion,
except when such reduction occurs as a result of disciplinary action by the
Bank, or (ii) following a refusal to accept a transfer to a location outside a
fifty (50) mile radius of the location at which the Employee is presently
employed, provided, in either case, that the Employee shall have provided to the
Plan Administrator within not more than thirty (30) days following the
occurrence of such condition, at least ten (10) days’ notice in writing of the
condition referred to in clause (i) or (ii), as applicable, and his or her
intention to Resign based thereon and that the Bank shall not have remedied the
condition for such Resignation within thirty (30) days following the giving of
such notice by the Employee.

 

3.03                        Disqualification for Severance Benefits.  Anything
contained in this Plan to the contrary notwithstanding, an Employee shall not be
eligible for Severance Benefits under this Plan upon his or her termination of
employment with the Bank where such termination is due to any of the following
circumstances:

 

5


 

(a)                                 A Resignation by the Employee, other than
one described in paragraph (e) of Section 3.02, or a Resignation by the Employee
without giving the ten (10) days’ notice in writing to the Plan Administrator
required by said paragraph (e) or prior to the expiration of said period, or if
the condition on which such Resignation was based shall have been remedied by
the Bank within the thirty (30) day period referred to in said paragraph (e);

 

(b)                                 The Resignation of the Employee prior to the
effective date of the termination of the Employee’s employment as a result of a
Release; or

 

(c)                                  The Employee’s Termination for Cause;

 

in each case, as determined by the Plan Administrator in his sole and absolute
discretion.

 

3.04                        Computation of Severance Benefits.  The amount of
Severance Benefits payable under this Plan to an Employee qualifying for
Severance Benefits under this Plan shall be determined based (i) upon the level
of the Employee’s position with the Bank at the date of the termination of the
Employee’s employment with the Bank and (ii) the Employee’s Periods of Service
with the Bank:

 

(a)                                 Officers of the Bank shall be eligible for
two (2) weeks of Severance Benefits for each Period of Service with the Bank,
but in no event (even if employment has been for less than six months) not less
than eight (8) weeks (or, in the event of a CIC, not less than twelve (12)
weeks) of Severance Benefits;

 

(b)                                 Exempt Employees of the Bank shall be
eligible for one (1) week of Severance Benefits for each Period of Service with
the Bank, but in no event (even if employment has been for less than six months)
not less than six (6) weeks (or, in the event of a CIC, not less than twelve
(12) weeks) of Severance Benefits; and

 

(c)                                  Non-Exempt Employees of the Bank shall be
eligible for one (1) week of Severance Benefits for each Period of Service with
the Bank, but in no event (even if employment has been for less than six months)
not less than four (4) weeks (or, in the event of a CIC, not less than twelve
(12) weeks) of Severance Benefits;

 

in each case, subject to the provisions of Section 3.05.

 

3.05                        Maximum Amount of Severance Benefits.  Anything in
this Plan to the contrary notwithstanding, in no event shall an Employee be
eligible to receive Severance Benefits, in the aggregate for all Periods of
Service, whether or not continuous, totaling more than thirty-six (36) weeks (or
fifty-two (52) weeks in the event of a CIC) in the case of an Officer of the
Bank, twenty-four (24) (or fifty-two (52) weeks in the event of a CIC) weeks in
the case of an Exempt Employee of the Bank, and twelve (12) weeks (or fifty-two
(52) weeks in the event of a CIC) in the case of a Non-Exempt Employee of the
Bank.

 

6


 

3.06                        Method of Payment of Severance Benefits.  The total
amount of Severance Benefits payable under this Plan shall be paid in a lump sum
on a scheduled payroll date occurring within sixty (60) days following the date
of the Employee’s Termination of Employment, provided the Bank shall have
received prior thereto the agreement referred to in Section 3.09 signed by the
Employee, and shall be subject to withholding of Federal and State income taxes
and other employment taxes based upon the number of withholding allowances. If
the sixty-day period referred to in this Section 3.06 spans two calendar years,
payment of the Severance Benefits will be made on a date during such sixty-day
period that occurs in the second calendar year.

 

3.07                        Continuation of Employee Benefits.

 

(i) An Employee who is eligible to receive Severance Benefits under this Plan
who was, at the date of Termination of his or her Employment, a participant in
the Federal Home Loan Bank of New York Life Insurance Plan shall be eligible to
continue such participation in such plan. The continued participation of such
Employee in such benefit shall continue only for so long as the period specified
in the severance agreement executed in accordance with Section 3.09 below.

 

(ii) In addition,  an Employee who is eligible to receive Severance Benefits
under this Plan who was, at the date of Termination of his or her Employment, a
participant in the Federal Home Loan Bank of New York Medical Benefits Plan, and
any related dental and vision plans, shall have the option to duly and timely
elect to continue such participation under the provisions of the continuation
coverage provisions adopted by the Bank (which is not subject to the
Consolidated Omnibus Budget Reconciliation Act of 1986), subject to the coverage
continuation rules for such benefits established by the Bank from time to time.
In addition, the Bank will provide to Terminated Employees who continue with the
plans described in this subsection 3.07(ii) a lump sum payment in an amount to
be determined by the Bank and specified in the severance agreement executed in
accordance with Section 3.09 below.  This payment is intended to be used in
connection with payments by Terminated Employees related to the plans described
in this subsection 3.07(ii).  Such lump sum payment shall be deemed to be part
of the Severance Benefits paid under this Plan.

 

(iii) Any Employee eligible for Severance Benefits shall not be eligible,
following the Termination of his or her Employment, to continue to participate
in any plans (whether such plans contain a tax-deferred component or otherwise)
for which the Federal Home Loan Bank of New York provides any kind or type of
matching contribution.

 

(iv) Any previously accrued vacation pay to which the Employee is entitled will
be paid to the Employee in a lump sum as soon as practicable following the
Termination of the Employee’s Employment.

 

3.08                        Outplacement Services.  Except in the event of a
CIC, the Bank may, on a case by case basis, but shall not be required to,
provide Outplacement Services to Terminated Employees eligible for Severance
Benefits under this Plan, the determination as to whether to provide
Outplacement Services to any Employee being within the sole and exclusive
discretion of the Plan Administrator; provided, that such Outplacement Services
shall not be provided to a

 

7


 

Terminated Employee beyond the last day of the second Year following the Year in
which the Termination of Employment of the Employee occurred.  Generally,
individual counseling may be provided only to Officers and group counseling may
be provided to other Exempt Employees and to Non-Exempt Employees.

 

In the event of a CIC, the Bank will provide to Terminated Employees a lump sum
payment in the amount of $5,000 each that is intended to be used for job
search-related expenses.  Such lump sum payment shall be deemed to be part of
the Severance Benefits paid under this Plan.

 

3.09                        Severance Agreement.  An Employee whose Employment
with the Bank is Terminated under-conditions making the Employee eligible for
Severance Benefits under this Plan shall, as a condition of receiving such
Severance Benefits, be required to sign an agreement, in the form prescribed by
the Bank, setting forth the terms on which Severance Benefits are to be paid or
provided to the Employee and the acceptance thereof by the Employee.  Such
agreement shall include a release of any claims the Employee may have, at the
date of the agreement or thereafter, against the Bank and any present and former
directors, officers, and employees of the Bank.

 

3.10                        Termination of Employment.  For all purposes of this
Plan, the Employment of an Employee shall be deemed to have been Terminated, and
a Termination of Employment of an Employee shall be deemed to have occurred,
upon the earliest to occur of the following events:

 

(i)                                     On the effective date of a RIF
applicable to the Employee;

 

(ii)                                  On the effective date of the Employee’s
Resignation from Employment;

 

(iii)                               On the effective date of the elimination by
the Bank of the Employee’s position;

 

(iv)                              On the effective date of the Employment’s
termination of employment as a result of a CIC; and

 

(v)                                 On the date on which (A) the Bank causes the
Employee’s Employment with the Bank to cease and (B) the Employee is considered
to have incurred a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h); provided, that the Employment relationship shall be treated as
continuing while the Employee is on a Qualified Leave (as defined below); and
provided, further, that if the leave is or becomes an Unqualified Leave (as
defined below), the Employment of the Employee shall be deemed to have
Terminated on the first date on which the leave is considered to be an
Unqualified Leave. For purposes of this Section 3.10(v), a Qualified Leave is
any (1) military leave, sick leave, or other bona fide leave of absence (which
shall be deemed to exist only if there is a reasonable expectation that the
Employee will return to perform services for the Bank) if the period of such
leave does not exceed six (6) months, or longer, if the Employee retains a right
to reemployment with the Bank under an applicable statute or by contract, or
(2) any medically determinable physical or mental

 

8


 

impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Employee to be unable to perform the duties of his position of
Employment or any substantially similar position of Employment, in which case
such period of absence may last up to twenty-nine (29) months. An Unqualified
Leave means a leave of absence that is not a Qualified Leave or loses its status
as a Qualified Leave due to the expiration of the allowable Qualified Leave
period of six (6) months (or longer, if applicable, as described above)..

 

3.11                        Determinations by the Plan Administrator to be
Final.  All determinations of the Plan Administrator in the administration and
application of the terms and provisions of this Plan shall be final and binding
upon all Employees without any right of appeal.

 

3.12                        Exceptional Cases.  The Bank reserves the right, in
its sole and absolute discretion, to modify the application of the terms and
provisions of this Plan in the case of any Employee whose Employment with the
Bank shall Terminate, subject to the approval of the President of  the Bank;
provided, that the modifications will not cause a violation of Section 409A of
the Code.

 

9


 

ARTICLE IV

 

GENERAL PROVISIONS

 

4.01                        Allocation of Responsibility for Administration. 
The designated representatives of the Bank shall have only those specific
powers, duties, responsibilities, and obligations as are specifically given them
under this Plan.  The Plan Administrator shall have the sole responsibility for
the administration of this Plan, which responsibility is specifically described
in this Plan.  Any direction given, information furnished, or action taken, by
the Plan Administrator shall be in accordance with the provisions of the Plan
authorizing or providing for such direction, information, or action.  The Plan
Administrator may rely upon any such direction, information, or action of
another employee of the Bank as being proper under this Plan and is not required
to inquire into the propriety of any such direction, information, or action.  It
is intended under this Plan that the Plan Administrator shall be responsible for
the proper exercise of his own powers, duties, responsibilities, and obligations
under this Plan and shall not be responsible for any act or failure to act of
another employee of the Bank.  Neither the Plan Administrator nor the Bank makes
any guarantee to any Employee in any manner for any loss or other event because
of the Employee’s participation in this Plan.

 

4.02                        Appointment of Plan Administrator.  The Plan shall
be administered by the Plan Administrator or his duly designated representative
pursuant to Section 4.01.

 

4.03                        Records and Reports.  The Plan Administrator shall
exercise such authority and responsibility as he deems appropriate in order to
comply with the terms of the Plan relating to the records of the Participants. 
The Plan Administrator shall be responsible for complying with any and all
reporting, filing, and disclosure requirements and other applicable laws and
regulations with respect to the Plan.

 

4.04                        Withholding Tax.  All amounts paid to the Employee
under this Plan shall be subject to withholding and other employment taxes
imposed by applicable law.  The Employee shall be solely responsible for the
payment of all taxes imposed on the Employee relating to the payment or
provision of any amounts or benefits hereunder.

 

4.05                        Section 409A of the Code.  This Plan is intended to
comply with Section 409A of the Code or an exemption thereunder or exception
therefrom, and shall be construed and administered in accordance with
Section 409A of the Code or such exemption or exception, as applicable.
Notwithstanding any other provision of this Plan, if any payment provided to an
Employee in connection with the Employee’s  termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the Employee is determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i) of the Code, then such payment
shall not be paid until the first payroll date to occur following the six-month
anniversary of the termination date (the “Specified Employee Payment Date”) or,
if earlier, on the Employee’s death.  The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date. 
Notwithstanding the

 

10


 

foregoing, the Bank makes no representations that the payments and benefits
provided under this Plan comply with Section 409A of the Code and in no event
shall the Bank or its respective directors, officers, employees, or advisors be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Employee on account of non-compliance with
Section 409A of the Code.

 

4.06                        Other Powers and Duties of the Plan Administrator. 
The Plan Administrator shall have such duties and powers as may be necessary to
discharge his duties under this Plan, including, but not limited to, the
following:

 

(a)                                 to prepare and distribute, in such manner as
the Plan Administrator determines to be appropriate, information explaining the
Plan;

 

(b)                                 to receive from the Bank and from
Participants such information as shall be necessary for the proper
administration of the Plan;

 

(c)                                  to furnish to the Bank, upon request, such
annual reports with respect to the administration of the Plan as are reasonable
and appropriate; and

 

(d)                                 to appoint individuals to assist in the
administration of the Plan and any other agents he deems advisable, including,
but not limited to, legal and actuarial counsel.

 

The Plan Administrator shall have the exclusive discretionary authority and
power to determine eligibility for Severance Benefits and to construe the terms
and provisions of the Plan, determine questions of fact and law arising under
the Plan, direct disbursements pursuant to the Plan, and exercise all other
powers specified herein or which may be implied from the provisions hereof, and
the Plan Administrator may adopt such standards and procedures and such
rules for the conduct of the administration of the Plan as he may deem
appropriate.  When making a determination or calculations, the Plan
Administrator may rely upon information furnished by an Employee, the Bank, or
the legal counsel of the Bank.

 

11


 

ARTICLE V

 

MISCELLANEOUS

 

5.01                        Non-guarantee of Employment.  Nothing contained in
this Plan shall be construed as a contract of employment between the Bank and
any Employee, or as a right of any Employee to be continued in the employ of the
Bank, or as a limitation of the right of the Bank to discharge any of its
Employees, with or without cause.

 

5.02                        Rights to Bank’s Assets.  No Employee or other
person shall have any right to, or interest in, any assets of the Bank, whether
upon Termination of Employment or otherwise.

 

5.03                        Nonalienation of Severance Benefits.  Severance
Benefits payable or other rights or benefits provided under this Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse, or for
any other relative of the Employee, prior to actually being received by the
person eligible for the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or
otherwise dispose of any right to Severance Benefits payable or other rights or
benefits provided under this Plan shall be void.  The Bank shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any person eligible for Severance Benefits or other
rights or benefits provided under this Plan.

 

5.04                        Divestment of Severance Benefits.  Subject only to
the specific provisions of this Plan, nothing shall be deemed to divest an
Employee of a right to the Severance Benefits or other rights or benefits
provided for which the Employee may be or become eligible in accordance with the
provisions of this Plan.

 

5.05                        Discontinuance of Severance Benefits.  In the event
of a permanent discontinuance of the Plan, or of any Severance Benefits
thereunder, all Employees shall receive any and all Severance Benefits for which
they were eligible as of the effective date of such discontinuance.

 

5.06                        Construction.  Except where otherwise indicated or
unless the context of this Plan clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, and
references to any of the masculine, feminine, or neuter include each of the
similar masculine, feminine, or neuter, and the terms “hereof,” “herein,”
“hereby,” “hereunder,” and all similar terms refer to this Plan as a whole and
not to any particular provision of this Plan.

 

5.07                        Governing Law.  This Plan shall be construed,
administered, and enforced according to the laws of the State of New York.

 

12


 

ARTICLE VI

 

AMENDMENTS AND PLAN TERMINATION

 

6.01                        Termination, Modification, and Amendment of the
Plan.  Notwithstanding anything to the contrary stated in this Plan, the Bank
expressly reserves the right, at any time, for any reason, and without
limitation, to terminate, modify, or otherwise amend this Plan and any or all of
the Severance Benefits provided hereunder, either in whole or in part, whether
as to all persons covered hereby or as to one or more groups thereof.  Those
rights include specifically, but are not limited to, (i) the right to terminate
Severance Benefits under this Plan with respect to all, or any individual or
group of, Employees, (ii) the right to modify Severance Benefits under this Plan
to all, or any individual or group of, Employees, or (iii) the right to amend
this Plan, or any term or condition hereof; in each case, whether or not such
rights are exercised with respect to any other Employees; provided, that no
modification  or amendment shall be adopted by the Bank which shall adversely
affect the treatment for federal income tax purposes of benefits provided under
this Plan to Employees whose Employment is Terminated under conditions entitling
them to such benefits.

 

6.02                        Action by the Bank.  The termination, modification,
or other amendment of this Plan shall be effected by resolution of the Board of
Directors of the Bank.

 

13